Wells, J.
The question to be determined in each issue was the market value of the land at the time it was taken by the city.
The petitioner Cobb was not entitled to the advantages, whether real or speculative, which might result from improvements to be made by the city, after taking the land. Neither the fact that such improvements were afterwards made, nor that they were contemplated before the land was actually taken, was competent, as in dependent evidence, to show what the market value was. So far as the market value was in fact affected by the knowledge of what was to be done, or of what was contemplated, the petitioner Cobb was allowed the full benefit of it. His witnesses took it into consideration in making their estimate of value, to which they testified; and were also allowed to state it as a reason for such estimate. This was all he was entitled to.
Upon the claim of Smith, the defendant offered to prove, aa evidence of market value, the sum paid by the city, by agreement with the owner, for another lot similarly situated. A price so fixed by compromise, when there can be no other purchaser, *184and the seller has no option to refuse to sell, and can only elect between the acceptance of the price offered and the delay, uncertainty, and trouble of legal proceedings for an assessment, is not a reasonable or fair test of market value. It is in no sense a sale in the market. The evidence was properly rejected.
The result is that on each issue the verdict is to be

Accepted.